   Case 3:21-cv-00370 Document 16 Filed 07/02/21 Page 1 of 5 PageID #: 452




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           HUNTINGTON DIVISION



 MILAN PUSKAR HEALTH RIGHT,
 LAWSON KOEPPEL, ALINA LEMIRE,                           Civil Action No: 3:21-cv-00370
 and CARRIE WARE,
                             Plaintiffs,

       v.                                                 Hon. Robert C. Chambers

  BILL J. CROUCH, in his official capacity as
 Cabinet Secretary of the West Virginia
 Department of Health and Human Resources,
 JOLYNN MARRA, in her official capacity
 as Interim Inspector General and Director of
 the Office of Health Facility Licensure and
 Certification, and STEVE HARRISON, in
 his official capacity as Clerk of the House of
 Delegates and Keeper of the Rolls,

                               Defendants.




 MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF ON BEHALF OF THE
NETWORK FOR PUBLIC HEALTH LAW, MOUNTAIN STATE JUSTICE, MARCH
OF DIMES, CABIN CREEK HEALTH SYSTEMS, AND WEST VIRGINIA HEALTH
AND PUBLIC HEALTH EXPERTS IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                       INJUNCTIVE RELIEF




Corey S. Davis                                    Jennifer S. Wagner
(Visiting Attorney Application Pending)           West Virginia Bar No. 10639
Harm Reduction Legal Project                      Mountain State Justice
Network for Public Health Law                     1029 University Ave. Suite 101
7101 York Avenue South #270                       Morgantown, WV 26505
Edina, MN 55435                                   (304) 326-0188
(267) 250-1091                                    jennifer@msjlaw.org
cdavis@networkforphl.org
    Case 3:21-cv-00370 Document 16 Filed 07/02/21 Page 2 of 5 PageID #: 453




  MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF ON BEHALF OF THE
 NETWORK FOR PUBLIC HEALTH LAW, MOUNTAIN STATE JUSTICE, MARCH
 OF DIMES, AND WEST VIRGINIA HEALTH AND PUBLIC HEALTH EXPERTS IN
       SUPPORT OF PLAINTIFFS’ MOTION FOR INJUNCTIVE RELIEF

       The Network for Public Health Law (“Network”) respectfully moves this court for leave

to file the attached Proposed Brief Amici Curiae of the Network for Public Health Law,

Mountain State Justice, March of Dimes, Cabin Creek Health Systems, and West Virginia

Health and Public Health Experts in Support of Plaintiffs’ Motion for Injunctive Relief due

to the unique expertise of the proposed amici regarding the importance of evidence-based public

health interventions, including Syringe Services Programs (SSPs), to the people of West Virginia.

       Proposed amici Dr. Judith Feinberg, a Professor at West Virginia University School of

Medicine, is a leading expert on interventions to reduce opioid-related harm; Robert H. Hansen

served as Director of the West Virginia Office of Drug Control Policy from 2018 to 2020; Daniel

J. Lauffer is currently the CEO of Thomas Health and a member of the HIV Task Force

Committee of the Kanawha Charleston Health Department; Craig Robinson is Executive Director

of Cabin Creek Health Systems, a Federally Qualified Health Center with six locations in Kanawha

County; Dr. Catherine Slemp served as Commissioner of the West Virginia Bureau for Public

Health from 2018 to 2020; and Dr. Christine Teague currently serves as Director of the

Charleston Area Medical Center’s Ryan White Part C HIV Program.

       Proposed organizational amici Network for Public Health Law provides non-partisan

legal technical assistance and resources and has helped build the capacity of local, state, tribal, and

national public health agencies and organizations around the country to effectively develop,

implement, and enforce evidence-based, equitable laws and policies; Mountain State Justice has,

for more than two decades, provided assistance to underserved West Virginians fighting to protect



                                                  2
    Case 3:21-cv-00370 Document 16 Filed 07/02/21 Page 3 of 5 PageID #: 454




their health and safety; the March of Dimes has, for more than 80 years, worked to address threats

to moms and babies through research, education, programs, and advocacy; and Cabin Creek

Health Systems provides comprehensive medical services in Kanawha County, West Virginia.

       These expert organizational and individual amici write to provide the court with

information that is highly relevant to this proceeding but not covered in plaintiffs’ brief, including

the great need for evidence-based interventions to address opioid-related harm in West Virginia,

the evidence supporting the effectiveness of SSPs in reducing that harm, and the potential

ramifications of Senate Bill 334 on those programs and the people of West Virginia.

       On behalf of all amici, the Network for Public Health Law requests permission to file the

attached brief in accordance with Federal Rule of Civil Procedure 29(a). The brief was authored

by the Network on behalf of all amici and no party, party’s counsel, or other person authored any

parts of the brief or contributed money intended to fund preparing or submitting the brief.



Respectfully submitted,



  /s/ Corey S. Davis___                               /s/ Jennifer S. Wagner___
 Corey S. Davis                                       Jennifer S. Wagner
 Harm Reduction Legal Project                         West Virginia Bar No. 10639
 Network for Public Health Law                        Mountain State Justice
 7101 York Avenue South #270                          1029 University Ave. Suite 101
 Edina, MN 55435                                      Morgantown, WV 26505
 (267) 250-1091                                       (304) 326-0188
 cdavis@networkforphl.org                             jennifer@msjlaw.org




                                                  3
    Case 3:21-cv-00370 Document 16 Filed 07/02/21 Page 4 of 5 PageID #: 455




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             HUNTINGTON DIVISION



  MILAN PUSKAR HEALTH RIGHT,
  LAWSON KOEPPEL, ALINA LEMIRE,                             Civil Action No: 3:21-cv-00370
  and CARRIE WARE,
                                Plaintiffs,

        v.                                                  Hon. Robert C. Chambers


   BILL J. CROUCH, in his official capacity as
  Cabinet Secretary of the West Virginia
  Department of Health and Human Resources,
  JOLYNN MARRA, in her official capacity
  as Interim Inspector General and Director of
  the Office of Health Facility Licensure and
  Certification, and STEVE HARRISON, in
  his official capacity as Clerk of the House of
  Delegates and Keeper of the Rolls,

                                 Defendants.




                                 CERTIFICATE OF SERVICE

I, Corey S. Davis, do hereby certify that on the 2nd of July, 2021, I sent via email a true and

exact copy of the Motion for Leave to File Brief Amici Curiae and Brief of Amici Curiae of the

Network for Public Health Law, Mountain State Justice, March of Dimes, and West Virginia

Health and Public Health Experts in Support of Plaintiffs’ Motion for Injunctive Relief in the

above-captioned matter to the following:

Bill J. Crouch
Cabinet Secretary
West Virginia Department of Health and Human Resources
Bill.j.crouch@wv.gov


                                                   4
    Case 3:21-cv-00370 Document 16 Filed 07/02/21 Page 5 of 5 PageID #: 456




Jolynn Marra
Interim Inspector General and
Director, Office of Health Facility Licensure and Certification
Jolynn.marra@wv.gov

Steve Harrison
Clerk of the House of Delegates and
Keeper of Rolls
Steve.harrison@wvhouse.gov

Patrick Morrisey
West Virginia Attorney General
Patrick.j.morrisey@wvago.gov

Doug Buffington, Esq.
Chief Deputy Attorney General
Doug.p.buffington@wvago.gov



 /s/ __Corey S. Davis___                            /s/ __Jennifer S. Wagner___
 Corey S. Davis                                     Jennifer S. Wagner
 Harm Reduction Legal Project                       West Virginia Bar No. 10639
 Network for Public Health Law                      Mountain State Justice
 7101 York Avenue South #270                        1029 University Ave. Suite 101
 Edina, MN 55435                                    Morgantown, WV 26505
 (267) 250-1091                                     (304) 326-0188
 cdavis@networkforphl.org                           jennifer@msjlaw.org




                                                5
